Citation Nr: 1446518	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for depression.  

3.  Entitlement to service connection for an eye disability.  

4.  Entitlement to service connection for tuberculosis.  

5.  Entitlement to service connection for emphysema.  

6.  Entitlement to service connection for insomnia.  

7.  Entitlement to service connection for arthritis.  

8.  Entitlement to service connection for a disability manifested by dry skin.  

9.  Entitlement to service connection for an abdominal disability.  

10.  Entitlement to service connection for a disability manifested by dizziness.  

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

12.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

13.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

14.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to service connection for hypertension.  

16.  Entitlement to service connection for hepatitis C.  

17.  Entitlement to service connection for peptic ulcer disease with pancreatitis and gastroesophageal reflux disease (GERD).  

18.  Entitlement to Department of Veterans Affairs (VA) special monthly pension benefits based on the need for the regular aid and attendance of another person or by reason of being housebound.  

(The issue of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,397 will be the subject of a separate decision.)



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that of the Veteran's numerous claims, he is attempting to reopen a claim of service connection for depression.  On his application in October 2009, the condition of "depression" was specifically noted.  It cannot be discerned whether the Veteran has raised a claim of service connection for a psychiatric disability other than depression.  Testimony he gave at a hearing before a Decision Review Officer in November 2011 was not elucidative.  For example, although he spoke of intravenous drug use during service, it appears that it was in conjunction with the claim of hepatitis C and risk factors for such.  VA records show that the Veteran has a long history of treatment for polysubstance dependence.  Ordinarily, a medical diagnosis that differs from the claimed condition, in this case, depression, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, it does not appear from the Veteran or the record that a claim of service connection for a psychiatric disability other than depression has been raised; therefore, the Board will only address the issue of depression.   In this regard, although the RO denied a separately filed claim of service connection for posttraumatic stress disorder (PTSD), the RO has issued an April 2014 denial of this claim and the Veterna had not yet appealed.  Under these facts, the appeal before the Board as to psychiatric diagnoses is limited to consideration of depression.

As noted on the second page of this decision, a decision on the claim of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $3,397 will be issued under separate cover.

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in June 2007, the RO denied the claim of service connection for diabetes mellitus and depression; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision. 

2.  The additional evidence presented since the rating decision in June 2007 by the RO is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims of service connection for diabetes mellitus and depression.

3.  An eye disability was not shown to have had onset during service; an eye disability, first diagnosed after service, is unrelated to an injury, disease, or event in service.

4.  There is no competent evidence of tuberculosis.  

5.  Emphysema was not shown to have had onset during service; emphysema, first diagnosed after service, is unrelated to an injury, disease, or event in service.

6.  Insomnia was not shown to have had onset during service; insomnia, first diagnosed after service, is unrelated to an injury, disease, or event in service.

7.  There is no competent evidence of arthritis.      

8.  A chronic disability manifested by dry skin was not shown to have had onset during service; a chronic disability manifested by dry skin, first diagnosed after service, is unrelated to an injury, disease, or event in service.

9.  An abdominal disability was not shown to have had onset during service; an abdominal disability, first diagnosed after service, is unrelated to an injury, disease, or event in service.

10.  A disability manifested by dizziness was not shown to have had onset during service; a disability manifested by dizziness, first diagnosed after service, is unrelated to an injury, disease, or event in service.

11.  Peripheral neuropathy of the right upper extremity was not shown to have had onset during service; peripheral neuropathy of the right upper extremity, first diagnosed after service, is unrelated to an injury, disease, or event in service.

12.  Peripheral neuropathy of the left upper extremity was not shown to have had onset during service; peripheral neuropathy of the left upper extremity, first diagnosed after service, is unrelated to an injury, disease, or event in service.

13.  Peripheral neuropathy of the right lower extremity was not shown to have had onset during service; peripheral neuropathy of the right lower extremity, first diagnosed after service, is unrelated to an injury, disease, or event in service.

14.  Peripheral neuropathy of the left lower extremity was not shown to have had onset during service; peripheral neuropathy of the left lower extremity, first diagnosed after service, is unrelated to an injury, disease, or event in service.

15.  Hypertension was not manifested in service or to a compensable degree within one year following the Veteran's separation from service; his hypertension is not shown to be related to an injury, disease, or event in service.    

16.  Peptic ulcer disease with pancreatitis and GERD was not shown to have had onset during service; peptic ulcer disease with pancreatitis and GERD, first diagnosed after service, is unrelated to an injury, disease, or event in service.

17.  The Veteran's disabilities, none of which are rated as permanent and total, are not shown to be so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; to require that he remain in bed; or to cause him to be substantially confined to his dwelling/immediate premises.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  New and material evidence has not been presented to reopen the claim of service connection for depression.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013). 

3.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Service connection for tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Service connection for emphysema is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Service connection for insomnia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

7.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  Service connection for a disability manifested by dry skin is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  Service connection for an abdominal disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

10.  Service connection for a disability manifested by dizziness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

11.  Service connection for peripheral neuropathy of the right upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

12.  Service connection for peripheral neuropathy of the left upper extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

13.  Service connection for peripheral neuropathy of the right lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

14.  Service connection for peripheral neuropathy of the left lower extremity is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

15.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

16.  Service connection for peptic ulcer disease with pancreatitis and GERD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  

17.  The criteria for the assignment of special monthly pension benefits based on the need for regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in November 2009, December 2009, and January 2010.  The Veteran was notified of the evidence needed to substantiate the various claims (including the evidence needed to substantiate the underlying claims of service connection for diabetes mellitus and depression); that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf, and how effective dates of awards and disability ratings are assigned.  The Veteran was also notified of the type of evidence necessary to reopen the claims of service connection for diabetes mellitus and depression, namely, new and material evidence and what each of those terms - "new" and "material" - meant.  Additionally, the Veteran was notified on what basis the claims were previously denied.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing at the RO before a Decision Review Officer (DRO) in November 2011 in regard to his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the DRO indicated that the hearing would focus on the issues of service connection, and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the DRO gave the Veteran an opportunity to speak on the nature and etiology of the claimed disabilities.  The Veteran reported that he recently was awarded Social Security disability benefits (those records were subsequently obtained).  There was no other pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims.  Although brief, the hearing focused on the elements necessary to substantiate the claims (i.e., that he had current disabilities traceable to service), and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, the RO has obtained the Veteran's service treatment records and VA outpatient records.  He has not identified any additionally available evidence, to include private treatment records, for consideration in his appeal.

The Veteran was also afforded VA examinations in February 2010, specifically to assess whether he had a skin disability related to service and to evaluate whether there was a factual need for the aid and attendance of another person.  Since that time, there has been no evidence in the record to show a material change in the Veteran's medical condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  In the Board's judgment, these examinations and the examiner's opinions were adequate to address the questions on appeal and considered the correct factual background.  Under these circumstances, these examinations were adequate.

In regard to the claims to reopen, the duty to assist by arranging for a VA medical examination or medical opinion does not apply unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  As the claims are not reopened, a VA medical examination or medical opinion is not mandated under VA's duty to assist.

For the remaining service connection claims, VA has not provided the Veteran an examination in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  However, further development is not required because there is no record of the claimed disabilities, or complaints relative thereto, either during service or for many years after service.  Nor does the Veteran specifically claim that he incurred these disabilities during service or in the ensuing years after his service separation in March 1971.  For example, in his October and November 2009 applications for benefits and in subsequent statements, he made no assertions with regard to relating his claimed disabilities to his period of service.  Rather, his statements were general and without comment as to when the disabilities began.  For example, in May 2011 he felt that he was entitled to service connection for his claimed disabilities "based on" his service, but he did not describe with any particularity whether any of the conditions or symptoms thereof actually existed during his period of service or persisted from that time.  In short, the Board believes the evidence does not indicate that the claimed disabilities or symptoms may be associated with an event, injury, or disease in service.  Moreover, with regard to the tuberculosis and arthritis claims, while the Veteran has disagreed with the RO's denial of service connection for these disabilities, there is no record of diagnosed tuberculosis or arthritis, or persistent or recurrent symptoms of tuberculosis and arthritis.  VA records that note a history of a positive PPD test (for tuberculosis) is not reflective of a diagnosis of the disease; a positive test result merely indicates exposure to the bacteria that causes tuberculosis and not that he has active an active process.  Therefore, as sufficient competent medical evidence is on file to decide the claims, a medical examination or medical opinion is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Application to Reopen Service Connection Claims

A.  Procedural History and Evidence Previously Considered

In a rating decision in June 2007, the RO denied service connection for diabetes mellitus and depression on the basis that the evidence from service and after service showed the Veteran was not diagnosed with diabetes or depression until years after his military discharge, and that there were no records to show he incurred the conditions in service or to a compensable degree within one year of his service discharge.  

In a letter in July 2007, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Veteran did not file a notice of disagreement, the rating decision by the RO in June 2007 became final by operation of law, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156. 

The pertinent evidence of record at the time of the rating decision in June 2007 consisted of service treatment records and VA records.  The service treatment records do not show any complaint, finding, or diagnosis of diabetes mellitus or depression, or any symptoms thereof.  The VA records dated up through January 2007 showed that in November 2002, the Veteran presented for primary care and, among other conditions, he denied diabetes mellitus.  Glucose testing revealed he had diabetes mellitus, type II; soon thereafter, he began oral medication and was thereafter followed for his condition.  Also in November 2002, the Veteran reported that he believed he was suffering from depression; he related that he had been depressed for 10 years.  The assessment included depression.  

B.  Current Claims to Reopen

As the unappealed rating decision in June 2007 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108. 

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

C.  Analysis

The additional evidence presented since the rating decision in June 2007 consists of VA medical records and Social Security Administration (SSA) records, as well as and statements and testimony of the Veteran.

The additional VA records and records from the SSA show that the Veteran was treated continuously for diabetes mellitus from the time of its diagnosis in 2002, and that he received treatment for mental impairments although depression did not appear to be as problematic as it previously was.  For example, on a September 2008 he denied, or at least minimized, depressive symptoms, asserting that although he took an antidepressant medication he was not sure of its effect and no longer struggled with depression.  Therefore, this evidence is not new and material because it does not tend to relate to an unestablished fact necessary to substantiate claims, that is, evidence that the current diabetes mellitus and depression were due to an injury or disease in service.  Rather, the additional evidence discloses the ongoing nature of the Veteran's diabetes and occasional symptoms of depression, and does not trace the etiology of these conditions back to his period of service.  The bases for the initial denial of his claims in June 2007 was that the record was devoid of evidence showing (1) diabetes and depression during service or in the first post-service year and (2) a nexus between the current conditions and service.  The evidence added to the file since that 2007 rating decision is likewise devoid of either element (1) or element (2).  As the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In statements and testimony, the Veteran claimed that service connection for diabetes mellitus and depression was warranted.  He was not explicit about his contentions, and he left it open for conjecture as to why he felt entitled to disability benefits for diabetes mellitus and depression.  In a January 2010 statement, he noted feelings of hopelessness and mentioned that several close family members (mother, father, aunts, uncles) died due to "denial or lack of information regarding diabetes they suffer."  At a November 2011 DRO hearing, his representative requested that the record be held open to allow the Veteran to obtain medical statements in support of his claims (the record was held open but no statements were received).  The Veteran testified that he felt that diabetes began during service because it was "hereditary and I'd probably get it anyway."  He added that "a lot of foods I ate during ...[service] enhanced it and it did [not] take a real good effect on me until I had got out of service."  He also said that he "was already depressed" from coming from "an dysfunctional environment family" into the service.  The Veteran's statements do not relate to an unestablished fact necessary to substantiate the claims.  That is, such evidence does not tend to show that his current diabetes mellitus and depression were due to an injury or disease in service.  He appears to believe that he had diabetes during service (although not manifest at that time) merely because the disease was hereditary in origin, and that he may have had symptoms of depression before service based on the type of environment in which he was raised.  As noted in the previous paragraph, the RO denied the claims in June 2007 because the record lacked evidence of the conditions in service (or in the initial post-service year) and of a relationship between the current conditions and service.  The Veteran's statements are essentially cumulative of the evidence previously considered because they do not satisfy either element that was previously lacking to substantiate the service connection claim.  Accordingly, the statements do not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the claims of service connection for diabetes mellitus and depression are not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous active service and arthritis or cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A.§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

B.  Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran claims entitlement to service connection for numerous disabilities, as itemized (i.e., numbers 3 to 17) on the first two pages of this decision.  He asserted in an October 2009 application for disability benefits that he was filing a claim of service connection for dizziness, peripheral neuropathy (bilateral feet and hands) secondary to diabetes, pancreatic issues, foot pain, abdominal pain, hypertension, and poor eyesight.  Then, in a November 2009 application for disability benefits, he added to his claims of service connection some of the following disabilities:  tuberculosis, emphysema, insomnia, undiagnosed itching and rashes, and arthritis.  He did not provide any supporting statements or evidence with such applications.  

In a January 2010 statement, he described various symptoms related to his claimed disabilities.  He mentioned that he had a strain in the lower right stomach due to a hernia operation at two years of age.  He did not appear to discuss any of his conditions in relation to his period of service.  In a phone call later in January 2010, the Veteran related, among other things, that he had had surgery for pancreatitis at a VA facility in about 1990 or 1991.  In a February 2010 statement, he noted that he discovered he was "allergic to sun rays" in 1969 at Ft. Knox, Kentucky, and that he noticed knee/foot problems during basic training at Ft. Leonard Wood, Missouri.  In a May 2011 substantive appeal statement, he asserted that service connection should be granted for all of his claimed disabilities "based on my military service."  At a November 2011 DRO hearing, his representative requested that the record be held open to allow the Veteran to obtain medical statements in support of his claims (the record was held open but no statements were received).  

The Veteran served on active duty from December 1968 to March 1971, without any foreign service.  His service treatment records are silent for any complaints, findings, treatment, or diagnosis related to an eye disability, a respiratory disability (tuberculosis or emphysema), insomnia, arthritis, an abdominal disability, dizziness, peripheral neuropathy of the extremities, hypertension, or peptic ulcer disease with pancreatitis and GERD.  A July 1968 enlistment physical examination disclosed that the Veteran had undergone a hernia repair as a small child, that he had corns on his toes, and that he had defective vision (i.e., visual acuity and color vision).  In December 1968, visual acuity testing showed that he had 20/20 vision in both eyes.  In May 1969, there was a notation of abdominal strain and he underwent testing (he was found to have a negative test for venereal disease); a few weeks later in June 1969 it was noted again that he had a strain in the abdomen and further testing revealed he was positive for a venereal disease.  In March 1970, he complained of a rash on his face after shaving.  In May 1970, he was seen for a skin complaint (pruritic eruption) on his anterior thighs, abdomen, and antecubital spaces.  It was also noted that he itched when shaving.  The impressions were neurodermatitis and acne.  In December 1970, he again complained of skin trouble and was treated with Selsun S&R lotion and Loto Crème lotion.  In February 1971 he complained of an upset stomach; no diagnosis was made.  At the separation examination in March 1971, he was evaluated as normal and his blood pressure was 120/80.  On a Report of Medical History at that time, the Veteran denied having, or ever having had, swollen or painful joints, dizziness, eye trouble, shortness of breath, high blood pressure, stomach/liver/intestinal trouble, arthritis, foot trouble, depression, or any drug or narcotic habit.  Just prior to discharge in March 1971, the Veteran indicated on a medical history and dental X-rays file envelope, dated in March 1971, that he had never been treated for high blood pressure or a lung disease.  

In view of the foregoing, on the basis of the service treatment records alone, the Veteran's claimed disabilities, except for a skin condition and a stomach condition, were not affirmatively shown to have been present in service.  As for the skin condition, he received treatment in March, May, and December of 1970 for a skin itch on various areas of the body and was diagnosed with neurodermatitis and acne in December 1970.  However, a skin condition was not mentioned, treated, or diagnosed after December 1970, including at the time of the separation physical examination when his skin was evaluated as normal.  Such in-service skin notations thus appear transitory and not chronic.  As for a stomach condition, the Veteran complained of an upset stomach on a single occasion the month before his military separation, and by the time of the separation physical examination his abdomen was evaluated as normal.  There was no actual diagnosis of an abdominal disability during service and no chronic abdominal condition was shown.  In short, a chronic disability of the skin and abdomen was not affirmatively shown to have manifested during service.  

In view of the foregoing, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) for each of the claimed disabilities is not established.  As the preponderance of the evidence is against the claim on this theory of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

After service, medical records on file consist of VA reports showing diagnosis and treatment for a variety of ailments, including the claimed disabilities except for tuberculosis and arthritis.  The evidence does not show that the onset for any of the claimed disabilities began prior to 1986 at the earliest (or 1981-82, based on a 1990 notation that he had had recurrent pancreatitis for 8-9 years).  For example, in February 1986, the Veteran was admitted to a VA hospital with abdominal pain for two days.  His diagnoses were acute alcoholic pancreatitis, history of alcohol and substance abuse, right inguinal herniorrhaphy, and peptic ulcer disease.  He was hospitalized again in May 1986 with alcoholic pancreatitis, alcoholism, and possible peptic ulcer disease.  Outpatient records show that the Veteran was seen in the dermatology clinic in April 1990 with a complaint of oily skin with pimples on the chest and back; the assessment was oily skin with minimal folliculitis.  In July 1990, he was hospitalized with a two week history of abdominal and substernal chest pain.  It was noted in his medical history at that time that he had significant alcohol and intravenous drug abuse in the past, had a history of pancreatitis for two years that was mild, had a questionable duodenal ulcer by upper gastrointestinal 10 years earlier (an EGD in 1985 was normal), and was exposed to a tuberculosis patient approximately eight months ago and had a positive PPD conversion (he was started on Isoniazid at that time).  He underwent an abdominal CT scan.  The diagnoses were pancreatitis and pancreatic pseudocyst.  

In a subsequent July 1990 VA record, the Veteran was noted to have been hospitalized for six days for recurrent pancreatitis, which he reportedly had for 8-9 years and which was questionably alcohol-related.  It was also noted that the Veteran was on "INH for the PPD."  The assessment included rule out tuberculosis infection (infection was not thereafter diagnosed).  In August 1990, he was seen in the surgical clinic in relation to persistent abdominal pain (when it was noted the Veteran had had pancreatitis off and on for 5-6 years); the diagnosis was chronic pancreatitis.  

VA outpatient records dated from 2000 through 2003 show that the Veteran was treated for a variety of complaints.  The "computerized problem list" indicated a positive PPD, GERD, a history of peptic ulcer disease, acne, pruritus, chronic pancreatitis, dermatosis papulosa nigra (DPN), and pseudofolliculitis barbae (PFB).  VA Chest X-rays show that in August 2000 there was emphysematous bulla at the right apex and no evidence to suggest active pulmonary disease.  In June 2002, he complained of a seasonal rash (during the summer with sun exposure); the assessment was dermatitis.  In October 2002, he complained of increased blood pressure; he was found not to be hypertensive at that time (the examiner reviewed the Veteran's history and found only one previous emergency room visit that he was hypertensive).  In November 2002, the Veteran reported a chronic pruritic condition, which he said he had had for about 20 years.  In January 2003, he complained of a chronic itchiness over most of his body, which he said he had had for years.  In October 2003, he complained of occasional dizziness.  On outpatient records in May and November 2003, the Veteran was diagnosed with chronic pruritus, etiology unknown, with no evidence of a primary skin disease on the examination (although DPN and PFB were present minimally).  Also that month, he was seen with complaints of chronic epigastric discomfort and indicated he got heartburn and reflux depending on what he ate.  

Subsequent VA outpatient records show that the Veteran was diagnosed with hypertension in April 2004 after his blood pressure was found to be elevated, and with a refraction disorder (suspicion of glaucoma) in May 2005 after complaining of blurry vision.  He was placed on hypertension medication.  In July 2006, he was seen with complaints of his skin itching; the diagnoses were dermatitis, pruritus, and tinea.  In October 2006, he was seen with complaints of abdominal pain, which was likely due to pancreatitis.  An October 2006 chest X-ray showed no acute pulmonary disease; although a discoid atelectasis was noted in the left lung base at that time, it was no longer present in a subsequent X-ray later in October 2006.  Complaints of dizzy spells in September 2007 were attributed to accidentally taking twice his insulin dosage.  On mental health records of October and November 2007, the Veteran was seen for depression and insomnia (he reported having a pattern of sleeping for maybe two hours at night for the past 6-7 years).  The assessment included alcohol dependence with secondary insomnia most likely due to alcohol use.  In August 2008, the Veteran was seen in the dermatology clinic with continued generalized skin itching and skin changes.  After skin scrapings of the upper chest were performed, the Veteran was diagnosed with tinea versicolor and lichenification (mostly related to diabetes mellitus and underlying hepatitis C).  In April 2010, he complained of sleeping difficulty and depression; the assessment included polysubstance dependence and comorbid insomnia.  In June 2010, he was seen for suspected glaucoma and refractive error.  In July 2010, he complained of burning in his feet and hands, which he said happened often when he needed to take his insulin; the diagnoses included paresthesias of the hands and feet, diabetic versus alcoholic neuropathy.  Also in July 2010, he was treated for a syncopal episode; it was noted in regard to complaints of still feeling dizzy that it seemed to be related to a heart rate less than 50 beats per minute.  In July 2011, a CT scan of the chest showed a right apical pleural-based opacity, centrilobular and paraseptal emphysema.  In November 2011, his pancreatic pain continued.  In March 2012, it was noted that he had ongoing insomnia.  In March 2013, a CT scan of the chest showed a stable right apical pleural-based opacity, presumably scarring; and a stable small pulmonary nodule, likely benign.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits, with a disability onset date of January 2010; the primary diagnosis was diabetes mellitus and the secondary diagnosis was pancreatitis.  In the favorable decision of August 2010, the SSA found that the Veteran had severe impairments that included diabetes with peripheral neuropathy and pancreatitis.  Some of the records supporting that decision include an October 2006 disability report prepared by a psychologist, noting an assessment of rule out primary insomnia.  A November 2006 eye evaluation disclosed uncorrected distance vision of 20/30 in each eye, and the physician also found the Veteran to be a glaucoma suspect.  

None of the Veteran's VA records reflects that his treated conditions had onset in service or were otherwise related to his period of service from December 1968 to March 1971.

In consideration of the above post-service evidence, there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe symptoms such as visual problems, skin itch, difficulty breathing or sleeping, abdominal pain, or dizziness, whether or not such symptoms were recorded during service.  However, the service treatment records lack the documentation of the combination of manifestations sufficient to identify the claimed disabilities and establish chronicity in service and continuing after service.  Notably, the Veteran does not specifically claim to have experienced the claimed conditions or symptoms thereof during service or for many years thereafter.  As noted previously, in his initial applications for VA disability compensation benefits and subsequent statements filed in connection with developing his claims, he was rather silent on that account.  He generally asserted that service connection was warranted for all of the disabilities "based on his military service," but he did not specifically advance the notion that the symptoms related to the claimed disabilities were present from the time of service.  Further, there is no documentary evidence to show any such symptoms were contemporaneous with the Veteran's period of service or in the immediate post-service years.  Accordingly, the preponderance of the evidence is against the claim of service connection for the claimed disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

It is further noted that as the record now stands, there is no satisfactory proof that the Veteran has a current diagnosis of tuberculosis or arthritis.  VA records note a history of a positive PPD test, but there is no evidence that the Veteran has been diagnosed with tuberculosis, active or otherwise.  In light of the foregoing, there is no current disability from tuberculosis or arthritis.  In the absence of proof of present disability, there is no valid claim of service connection for tuberculosis or arthritis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even if the Veteran is deemed to have tuberculosis infection, although not in an active process, the VA outpatient records reflect that his positive PPD test came after his exposure to a tuberculosis patient in 1989-1990, and there is no evidence to suggest that he would have contracted the infection prior to 1989.  

The Board also notes that medical records show that the initial diagnosis of the Veteran's hypertension was well beyond the one-year presumptive period afforded for establishing service connection for cardiovascular-renal disease including hypertension as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.    

The Board next turns to the question of whether service connection for the claimed disabilities may be granted on the basis that they were first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

Having considered the evidence of record, the Board finds that the record does not show that the Veteran's claimed disabilities are related to his period of active service.  There is no evidence to show that the onset of any eye disability, respiratory disability (including tuberculosis and emphysema), insomnia, arthritis, a skin disability, an abdominal disability, a disability manifested by dizziness, peripheral neuropathy of the extremities, hypertension, or peptic ulcer disease with pancreatitis and GERD - or symptoms thereof - was during the Veteran's active duty, or for many years thereafter.  The initial documentation of symptoms or complaints for any of the claimed disabilities was not until 1986 (regarding peptic ulcer disease and pancreatitis).  Moreover, there is no medical opinion of record to suggest that the claimed disabilities had onset during service.  The Veteran underwent a VA skin examination in February 2010, given the history of his skin complaints and subsequent diagnoses of neurodermatitis and acne during service.  The examiner reviewed the medical records and noted the Veteran's complaints of facial pruritus since a young age (about 20) with a diagnosis of pseudofolliculitis barbae in the past, and of gradually worsening symptoms of itching.  He was noted to have been diagnosed at VA in 2009 with tinea versicolor based on examination and skin scrapings, and that he was also found to have extensive lichenification that was related to his diabetes mellitus and underlying hepatitis C.  Physical examination revealed no concerning lesions including lesions consistent with tinea versicolor or pseudofolliculitis barbae.  The examiner's diagnosis was that of dry skin that was likely due to the Veteran's underlying diabetes mellitus.  The examiner observed no clinical signs of any other skin conditions and opined that the Veteran's current dermatologic condition was not caused by or a result of his service.  There is no other medical opinion of record to the contrary.  

In light of the foregoing, service connection for an eye disability, tuberculosis, emphysema, insomnia, arthritis, a disability manifested by dry skin, an abdominal disability, a disability manifested by dizziness, peripheral neuropathy of the upper and lower extremities, hypertension, and peptic ulcer disease with pancreatitis and GERD, on the theory of direct service connection, is not established under 38 C.F.R. § 3.303(d).

To the extent the Veteran asserts that there is an association between his claimed disabilities and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe such symptoms as visual problems, skin itch, difficulty breathing or sleeping, abdominal pain, or dizziness, for example, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to causation is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question.  He does not cite to supporting medical opinions or medical literature.  Therefore, his statements concerning the etiology of his claimed disabilities are not competent evidence, and must be excluded.  That is, they cannot to be considered competent evidence favorable to his claims.  As the Board does not find the Veteran competent to express an opinion on the origin or cause of his claimed disabilities, the Board need not reach the question of whether his statements are credible.  

As the preponderance of the evidence is against the claims based on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For the above reasons, service connection for an eye disability, tuberculosis, emphysema, insomnia, arthritis, a disability manifested by dry skin, an abdominal disability, a disability manifested by dizziness, peripheral neuropathy of the upper and lower extremities, hypertension, and peptic ulcer disease with pancreatitis and GERD, considering the applicable theories of service connection, is not established. 

III.  Special Monthly Pension

The Veteran claims that he is entitled to special monthly pension based on his need for aid and attendance or by reason of being housebound, due to the impact of his numerous disabilities.  

Special monthly pension is payable where a veteran suffers from nonservice-connected disability that renders him permanently and totally disabled, and an increased amount of pension is awarded if he is so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1521(a),(d) (West 2002); 38 C.F.R. § 3.351(a)(1) (2013).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran is considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is "permanently housebound" but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  The requirement of "permanently housebound" is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d)(2).  

The record shows that the Veteran has obvious impairment due to various physical and mental disabilities.  At the time that nonservice-connected pension benefits were awarded to him in a June 2007 RO rating decision, he was given diagnoses and ratings for the following disabilities, for pension purposes:  peptic ulcer disease with pancreatitis and GERD (60 percent disabling); diabetes mellitus (20 percent disabling); depression (10 percent disabling); hypertension (0 percent disabling); right inguinal hernia (0 percent disabling); hepatitis C (0 percent disabling); and lung mass (no percent given).  The combined rating for pension purposes was 70 percent, and the effective date for a permanent and total disability rating for nonservice-connected purposes was November 2006. The issue presented in this case, however, is whether his impairments are such that he requires the regular aid and attendance of another person or is housebound. 

In this regard, it is noted that the Veteran has undergone an examination specifically to assess whether he meets the criteria for benefits based on the need for regular aid and attendance or by reason of being housebound.  On a February 2010 VA aid and attendance/housebound examination, the examiner related that the Veteran lived alone in his own apartment, and did not have his own vehicle (but he could obtain a ride from one of his children if he needed one).  He took short walks in the summer near his apartment.  A friend or daughter bought him his groceries and one of his children supplied a meal daily on their way home from work (the Veteran made his other meals).  The Veteran administered his own medications including insulin.  He was able to shave, wash up, dress by himself, feed, and toilet himself.  There were no bowel or bladder incontinence issues.  His children perform the heavier housework for him and help him with a bath once a week.  The examiner listed the Veteran's disabilities as diabetes mellitus, hypertension, GERD, diabetic neuropathy, depression, a fungal skin condition, chronic pancreatitis with a pseudocyst, cataracts, and chronic hepatitis C.  The Veteran was able to read with glasses.  His daughters handled his financial affairs in conjunction with his decision-making.  He had an occasional fall.  On physical examination, the Veteran was in a good state of nutrition and had a normal gait.  He had full function of his upper and lower extremities.  There was good flexibility of his spine and good balance.  He did not require an assistive device.  The Veteran's claims file was available at the time of the examination for review.  The VA outpatient records were consistent with the disability picture depicted on the examination. 

In sum, the medical evidence from the examination, as well as VA outpatient records, shows that the Veteran was not bedridden or restricted to his home, or that he required the regular assistance of another person in attending to the ordinary hazards of daily living.  He could dress and feed himself, as well as attend to the needs of nature.  He administered his own medications, and he could read with the aid of his glasses.  Although the Veteran has several disabilities that contribute to impairment, the Board finds that there is not sufficient medical evidence to show that the disabilities render him unable to feed, clothe, or bathe himself, or otherwise independently perform activities of daily living. 

Therefore, after considering the evidence of record in a light most favorable to the Veteran, it is the Board's conclusion that the preponderance of the evidence is against his claim for special monthly pension based on the need for the aid and attendance of another person or by reason of being housebound.  In short, the Veteran has not met the criteria for increased special monthly pension.  He has not claimed, nor does the evidence show, that he is blind or nearly blind; that he is a patient in a nursing home on account of physical or mental incapacity; that he is unable to feed himself; that he is bedridden or incapable of attending to the needs of nature without assistance; or that he is substantially confined to his apartment.  Further, there is no evidence to show that any single disability of the Veteran is evaluated as permanent and total.  Rather, the evidence clearly shows that he is independent in all his daily living needs and requirements.  Although he receives some assistance from his children in the form of furnishing groceries, providing a daily meal, performing heavy housework, and handling financial matters, his disabilities, when considered in conjunction with each other, do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment. 

As the preponderance of the evidence is against the Veteran's claim for special monthly pension based on the need for the regular aid and attendance of another person or by reason of being housebound, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking to reopen a claim of service connection for diabetes mellitus is denied.  

The appeal seeking to reopen a claim of service connection for depression is denied.  

The appeal seeking service connection for an eye disability is denied.  

The appeal seeking service connection for tuberculosis is denied.  

The appeal seeking service connection for emphysema is denied.  

The appeal seeking service connection for insomnia is denied.  

The appeal seeking service connection for arthritis is denied.  

The appeal seeking service connection for a disability manifested by dry skin is denied.  

The appeal seeking service connection for an abdominal disability is denied.  

The appeal seeking service connection for a disability manifested by dizziness is denied.  

The appeal seeking service connection for peripheral neuropathy of the right upper extremity is denied.   

The appeal seeking service connection for peripheral neuropathy of the left upper extremity is denied.  

The appeal seeking service connection for peripheral neuropathy of the right lower extremity is denied.  

The appeal seeking service connection for peripheral neuropathy of the left lower extremity is denied.  

The appeal seeking service connection for hypertension is denied.  

The appeal seeking service connection for peptic ulcer disease with pancreatitis and GERD is denied.  

The appeal seeking special monthly pension benefits based on the need for the regular aid and attendance of another person or by reason of being housebound is denied.  



REMAND

Prior to considering the claim of service connection for hepatitis C, under the duty to assist additional evidentiary development is needed, including a VA medical opinion.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In a February 2010 statement, in response to a VCAA letter in which he was questioned about the various risk factors for hepatitis C during service that applied to him, he reported that participation in sexual activity, intravenous drug use, and intranasal cocaine use all applied to him.  He had earlier related in a phone call in January 2010 that he became an intravenous drug user while in training in Colorado Springs in 1970, and was treated for drug use between 1983 and 1987 at the VA.  In a February 2010 statement, he reasserted that he became an intravenous drug user while stationed in Colorado (he noted it was while at a permanent duty station at Ft. Carson).  At a November 2011 DRO hearing, the Veteran testified about his drug use during service

Service treatment records show that on a Report of Medical History at the time of a separation examination in March 1971, the Veteran denied having, or ever having had liver trouble or any drug or narcotic habit.  While service records do not indicate drug use during service, the Veteran was diagnosed with a venereal disease, thus suggesting that he may have had at least one risk factor for hepatitis C.  After service, VA treatment records show that he has been diagnosed with hepatitis C, as well as polysubstance abuse.  The Veteran has not been afforded a VA examination in order to determine if his hepatitis C was etiologically related to his period of service, to include consideration of his reported risk factors.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA examination to determine the likely etiology of his hepatitis C.  After a review of the medical and scientific literature, the examiner should provide an opinion on whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's currently diagnosed hepatitis C is related to his period of service from December 1968 to March 1971. 

In providing an opinion, the examiner is asked to list all risk factors, including any high risk sexual activity, intravenous drug use, and intranasal cocaine use, and discuss the Veteran's reported history of risk factors since service discharge.  A complete rationale should be given for any opinion provided. 

All opinions expressed must be supported by complete rationale.

2.   After the above development is completed, adjudicate the claim of service connection for hepatitis C.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


